DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
Amended paragraph [0021] describes FLOURINERT as a fluorine coolant. FLOURINERT is not a fluorine coolant. FLUORINERT is a fluorine coolant. Emphases added. Paragraph [0021] should describe FLUORINERT as a fluorine coolant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 6, paragraph 4, filed 23 April 2021, with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ap (FR 2805666 A1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water).
Regarding claim 1, Ap discloses a fuel cell cooling system comprising:
a first path (14) through which an electrical insulating coolant (see deionized water, [0027]), that cools a fuel cell (12), circulates (FIG. 1, [0026]);
a second path (16) through which a coolant (see mixture of water and antifreeze, [0028]), that exchanges heat with the electrical insulating coolant, circulates, and to which a radiator (48, [0038]), that releases heat of the coolant, is connected (FIG. 1, [0041]); and
a heat exchanger (18) that carries out heat exchange between the first path (14) and the second path (16, [0041]),
wherein a volume resistivity of the electrical insulating coolant (see deionized water, [0027]) is greater than a volume resistivity of the coolant (see mixture, [0028]), and
a circulating path of the first path (14) is shorter than a circulating path of the second path (16, FIG. 1).
.

Claim Rejections - 35 USC § 103
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap (FR 2805666 A1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water) in view of Ishikawa (US 2002/0031693 A1).
Regarding claims 2 and 4, Ap discloses a fuel cell cooling system comprising:
a first path (14) through which a first coolant (see deionized water, [0027]), that cools a fuel cell (12), circulates (FIG. 1, [0026]);
a second path (16) through which a second coolant (see mixture of water and antifreeze, [0028]), that exchanges heat with the first coolant, circulates, and to which a radiator (48, [0038]), that releases heat of the second coolant, is connected (FIG. 1, [0041]); and
a heat exchanger (18) that carries out heat exchange between the first path (14) and the second path (16, [0041]),
wherein a volume resistivity of the first coolant (see deionized water, [0027]) is greater than a volume resistivity of the second coolant (see mixture, [0028]), and
a circulating path of the first path (14) is shorter than a circulating path of the second path (16, FIG. 1).

Ap does not explicitly disclose:
a heat exchanger that is structured by an electrical insulator,
an electrical insulating cover that covers at least the first path.
Ishikawa discloses a fuel cell cooling system comprising a heat exchanger (42) that is structured by an electrical insulator (ICL, [0034]), and an electrical insulating cover (see insulating material, [0031]) that covers at least a first path (31) to improve the electrical insulation of the fuel cell system (see electrical insulation, [0033]). Ap and Ishikawa are analogous art because they are directed to fuel cell cooling systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell cooling system of Ap with the electrical insulator and electrical insulating cover of Ishikawa in order to improve the electrical insulation of the fuel cell system.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap (FR 2805666 A1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water) as applied to claim(s) 1 above, and further in view of Ishikawa (US 2002/0031693 A1).
Regarding claim 3
wherein the heat exchanger comprises an electrical insulator.
Ishikawa discloses a fuel cell cooling system comprising a heat exchanger (42) that is structured by an electrical insulator (ICL, [0034]) to improve the electrical insulation of the fuel cell system (see electrical insulation, [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the heat exchanger of Ap with the electrical insulator of Ishikawa in order to improve the electrical insulation of the fuel cell system.
Regarding claim 6, Ap discloses all claim limitations set forth above, but does not explicitly disclose a fuel cell cooling system:
wherein the volume resistivity of the electrical insulating coolant is greater than about 1.0 × 1013 Ω · m.
Ishikawa discloses a first path (30a) through which an electrical insulating coolant (ICL, [0047]), that cools a fuel cell (20), circulates (FIG. 3, [0047]), wherein the volume resistivity of the electrical insulating coolant is greater than about 1.0 × 1013 Ω · m (see ICL, [0035]) to improve the electrical insulation of the fuel cell system (see high insulation, [0048]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first path of Ap with the electrical insulating coolant of Ishikawa in order to improve the electrical insulation of the fuel cell system.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ap (FR 2805666 A1) as evidenced by MEGlobal (Ethylene Glycol Product Guide) and Myron L Company (Application Bulletin Deionized Water) in view of Ishikawa (US 2002/0031693 A1) as claim(s) 2 above, and further in view of An et al. (US 2005/0238939 A1, hereinafter An).
Regarding claim 5, modified Ap discloses all claim limitations set forth above, but does not explicitly disclose a fuel cell cooling system, further comprising:
an electrical insulating cover that covers the first path and the fuel cell.
Ishikawa discloses a fuel cell cooling system comprising an electrical insulating cover (see insulating material, [0031]) that covers a first path (31) to improve the electrical insulation of the fuel cell system (see electrical insulation, [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell cooling system of Ap with the electrical insulator and electrical insulating cover of Ishikawa in order to improve the electrical insulation of the fuel cell system.
An discloses an electrical insulating cover (81) that cover a fuel cell (70) to prevent damage to the fuel cell and improve the safety of the fuel cell (Fig. 4, [0012]). Ishikawa and An are analogous art because they are directed to fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell cooling system of modified Ap with the electrical insulating cover covering the fuel cell as taught by An in order to prevent damage to the fuel cell and improve the safety of the fuel cell.

Response to Arguments
Applicant’s arguments with respect to Breault have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Ishikawa and An have been fully considered but they are not persuasive.
Applicants argue Ishikawa does not expressly or inherently disclose “wherein a volume resistivity of the electrical insulating coolant is greater than a volume resistivity of the coolant, and a circulating path of the first path is shorter than a circulating path of the second path" (P8/¶3, P9/¶1). Note that while Ishikawa does not disclose all the features of the present claimed invention, Ishikawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a heat exchanger structured by an electrical insulator, an electrical insulating cover, and a volume resistivity of an electrical insulating coolant, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725